Citation Nr: 1643441	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in February 2013, at which time it was remanded for additional development.  Review of the record shows that further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2014 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a March 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the Veteran's representative.

In June 2015, the RO issued a rating decision granting service connection for diabetes mellitus, type 2.  Shortly thereafter, also in June 2015, the Veteran submitted a statement expressing his disagreement with the effective date assigned for the grant of service connection.  Generally, the filing of a Notice of Disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a Statement of the Case (SOC).  See 38 C.F.R. §§ 3.103(f), 19.9(c) (2015).  However, effective from March 24, 2015, VA only accepts an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  The Board finds that the Veteran's June 2015 correspondence cannot constitute a valid NOD, and thus, the matter is not presently in appellate status before the Board.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  The Board therefore refers this matter to the AOJ and requests that the AOJ inform the Veteran that he must complete, sign, and return VA Form 21-0958, "NOTICE OF DISAGREEMENT."

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that since the last Supplemental Statement of the Case (SSOC) was issued in November 2013, pertinent VA treatment records were associated with the claims file in March 2015.  Thus, the Board finds that the Veteran's claim must be remanded to afford the Veteran his due process right to initial AOJ consideration of this evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal, to include consideration of evidence associated with the claims file since November 2013.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





